Case 7:19-mj-01030 Document 1 Filed on 05/,04/19 in TXSD Page 1 0\1°2l

 

 

 

 

 

united states o_'»srrict- court
Ao 91 (Rev s/ox) criminal complaint , Southem FDrilslt_r\l_ct ofTexa.s
Umted States Dlstrlct Court ~ MAY m 4 §Ul@
sou'rH'ERN DISTRICT oF g TExAs '
McALLEN DIvISION t
uNlTED sTATEs oF AMERch ' _ ` `

v_' ‘ » s - CR|M|NAL COMPLA|NT

Sa|vador Eduardo Gonza|ez-Ledezma Pn'ncipal l Case Number:

YoB: 1999 Mex:co ` M-l9- /030 -M

(Name and Address of Del'endant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about May 2, 2019 in Hidal¢_';o County, in

the Southem District of Texas , defendants(s) did,
(T rack Statutory Zanguage 07 ZWeme)

 

knowing or in reckless disregard of the fact that Jose Melvin Miranda-Menjivar, a citizen and national of
Honduras and Elias Lopez-Moreno, a citizen and national of Mexico, along with six (6) other undocumented
aliens, for a total of eight (8), who had entered the United States in violation of lawl concealed, harbored or
shielded from detection or attempt to conceal, harbor, or shield from detection such aliens in any placel
including any building or means of transportation, to wit; a residence located in Progreso, Texas.

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(iii) FELONY.

I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On May 2, 2019, Border Patrol Agents received information from a concerned citizen that witnessed multiple
subjects get into a green van in Progreso, Texas. An Agent responded and observed a green van leaving an
apartment complex near the reported location.

 

 

SEE ATTACHED
Continued on the attached sheet and made a part of this complaint: ElYes [___\ No
/S/ Gerardo Montalvo . . ,
Submitted by reliable electronic means,swom to and attestedto S|gnature of C°mp|am.am j ' _, x . _ l _' jr g
telephonical{y per Fed. R. Cr. P. 4.1, and probable cause found on.' ' .. . "' '» ‘ -” ,:: _ ., " '
_ Gerardo Montalvo Se'nior~Border Patrol Agent'
Printed Name of Compiainant ‘”
May 4l 2019 3:15 p.m. at lVchllen, Texas

 

 

 

 

~ 4 Date , _ nd State
Peter. E. Ormsby » . u. s. Magistrate Judge @MMWS(
Name and Tit|e of Judiciai Oficer _Signature of Judicial Ofncer

Cas`e 7:19-mj-01030 Document 1 Filed on 05/04/19 in TXSD Page 2. of 2

UNITED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF TEXAS
, McALLEN, TEXAS'

AUAcHMENT To cR1M1NAL coMPLAlNT:
M-19¢`70§U -1111

RE: l$a|vador Eduardo Gonza|ez-Ledezma

CONTINUATION:

The Agent approached the van and noticed it had temporary license plates on top of the actual piates. The
Agent then ran a registration check and found out that the temporary license plates were registered to another
vehicle. The Agent then conducted a vehicle stop and identified the driver as Saivador Eduardo Gonzalez~
Ledezma, a Mexican citizen illegally present in the United States.

Upon questioning, Gonzalez admitted to dropping off multiple subjects inside his apartment Agents then
asked Gonzalez for consent to enter his apartment, to which he agreed. Agents entered the apartment and
encountered eight subjects, all whom admitted to be illegally present in the United States. All subjects were
placed under arrest and transported to the Border Patrol Station for processing

PRlNCIPAL STATEMENT: ` "
Salvador Eduardo Gonza|ez-Ledezma was advised of his Miranda Rights and agreed to provide a sworn
statement without an attomey.

Gonzalez stated that a subject offered him a job to pick up illegal aliens for a pay of $45 (USD) per alien, to
which he agreed. Gonzalez stated he drove near the river to pick up several illegal aliens. Gonzalez stated he
transported eight illegal aliens to his apartment.

MATERIAL WlTNESSES STATEMENTS:
Jose Melvin Miranda-Menjivar and Elias Lopez-Moreno were read their Miranda Rights and agreed to provide
a sworn statement without an attomey. '

Miranda, a citizen of Honduras, stated his friend made his smuggling arrangements Miranda was going to be
charged $5,000 (USD) to be smuggled in the United States. Miranda stated that two foot-guides assisted him
and seven others to cross into the United States on a raft. Miranda stated the foot-guides then instructed the
group to walk straight until they saw a green van, which was-the vehicle that was going to pick them up.
Miranda stated that he walked until he saw the green van and heard the driver tell them to get inside the van.
Miranda stated that he was then taken to a house and the driver instructed them to run inside the house.

Miranda identified Salvador Eduardo Gonzalez-Ledezma, through an official photo-line up, as the male driver.

Lopez, a citizen of Mexico, stated his cousin made his smuggling arrangements and was supposed to pay an
undisclosed amount of money once he am'ved to Houston. Lopez stated that a foot-guide assisted him to cross
into the United States. Lopez stated that the foot-guide instructed him to walk and climb a wall and that a 3 . '
vehicle was going to be waiting for them. Lopez stated that a van showed up and the driver instructed them to
get into the van and hide. Lopez stated that they were then taken to a house and the driver instructed them to
go inside the house and wait. .

Lopez identified Salvador Eduardo GonzaleZ-Ledezma, through an official photo-line up, as the male driver.

j Page~2

